Appeal from order, Supreme Court, New York County, entered on October 20, 1971, directing plaintiff to “ identify and produce documents ”, unanimously dismissed, without costs and without disbursements. The motion below, irrespective of how denominated by plaintiff, was in the nature of one for rulings upon an examination before trial, and, as such, eis not appealable (Tri-State Pipe Lines Corp. v. Sinclair Refining Co., 26 A D 2d 285). Concur—Stevens, P. J., Capozzoli, Markewich. Murphy and McNally, JJ.